DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 3/9/2020 and is a National Stage entry of PCT/JP2018/033424 , filed  09/10/2018.  It claims priority to foreign application JP2017-175703 filed on 9/13/2017. Therefore, the instant application is being examined as filed on 9/13/2017, the effective filing date.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-18 are pending.
Claims 1-18 are examined.
Claims 1-18 are rejected.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
In addition, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the phrase “a … unit” in claims 1 and 15, because a generic “unit” for performing a function is equivalent to a generic “means” for performing a function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are unclear with respect to the phrase “using the copy number of each target gene”.  The metes and bounds of the claim are rendered indefinite by the lack of clarity. It is unclear at which point in the recited method claims 1 and 15 the copy number is determined. It appears as if copy number might be determined during the calculation of copy number step/unit. The step self referentially refers to calculating copy number from the copy number and the correction coefficient. While the claim does recite a step or unit for calculating allele frequency it is not clear from the claim that the calculated allele frequency and the copy number recited in the step/ unit for calculating copy number. 
In addition, the phrase “a … unit” in claims 1 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not contain any structure that performs the function of the units in claims 1 and 15, and only identifies each unit by its function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 16-18 are unclear because the claim limitations of “a gene panel containing a gene set including all of/consisting of/including at least one of ATRX, IDH1, IDH2, TP53, TERT, BRAF, PDGFRA, MET, EGFR, BRSKI, EHD2, AKT2, TP73, NMNAT1, TGFBR3, and PTEN”  only define a combination of genes for which the gene panel is testing, without any explanation as to how the genes are examined using this panel, or what structures the panel may possess that allow it to test for these genes.  To further clarify, because “gene panel” is a broad description encompassing several possible definitions, it is unclear whether this limitation refers to any gene test involving the genes in this list, a specific laboratory test, or if it involves the analysis steps described in the other independent claims.  The metes and bounds of these claims are therefore rendered indefinite by the lack of clarity.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to either a natural phenomenon such as products of nature, or an abstract idea of mental steps and mathematic concepts without significantly more. 
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2) If the claims are directed to a judicial exception under (1), then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With regard to step (1) (Are the claims directed to a process, machine, manufacture or composition of matter?): The claims are directed to one of the statutory classes.  Claims 1-7 are directed to a product (a copy-number measurement device).  Claims 8-14 are directed to a product (a copy-number measurement program).  Claim 15 is directed to a process (a copy-number measurement method).  Claim 16, 17, and 18 are also directed to products (a gene panel containing a gene set).  
	With regard to step (2A)(1) (Are the claims directed to a judicially recognized exception?):  Claims 1-15 are directed to abstract ideas.  Claims 16, 17, and 18 are directed to natural phenomena, or “products of nature.”  Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (see MPEP 2106.04).   Within the claims, abstract ideas include:
mapping tumor sample reads to a human genome sequence and identify a target position (mental process, claim 1, 8, 15)
calculating allele variant frequency (mathematical calculation, claim 1, 8, 15)
calculating a feature distance (mathematical calculation, claim 1, 8, 15)
calculating a correction coefficient (mathematical calculation, claim 1, 8, 15)
calculating a copy number of each target gene (mathematical calculation, claim 1, 8, 15)
generating a scatter graph and converting the scatter graph to a density distribution (procedure for evaluating data, claim 2, 9)
generating a correlation graph and calculating an absolute value in the graph (procedure for evaluating data, mathematical calculation, claim 2, 9)
calculating a value corresponding to a deviation amount between a relation graph and a measurement point (mathematical calculation, claim 4, 11)
calculating a content ratio (mathematical calculation, claim 5, 12)
calculating a content ratio candidate (mathematical calculation, claim 6, 13)
Similarly, natural phenomena include:
a gene panel containing a gene set ( products of nature, claims 16, 17, and 18)   
Therefore, the claims recite elements that constitute one or more judicial exceptions.  
With regard to step (2A)(2) (Does the claim recite additional elements that integrate the judicial exception into a practical application?):  Claims 1 and its dependents (2-7), recite the additional elements of “processing circuitry” defined in the specification as “hardware devices” where “functions may be implemented by software or firmware” (section 0147) for implementing the listed abstract ideas.  Claim 8 and its dependents (9-14) likewise recite “a non-transitory computer-readable medium” storing a program for implementing the abstract ideas.  Claim 15 additionally recites “a position identification unit” and other “calculating units” for implementing the abstract ideas.  Claims 16, 17, and 18 do not recite additional elements.
While claims 1-15 recite additional elements, they do not provide any specific details by which the processing circuitry, hardware, storage medium, or other computer elements carry out the judicial exception listed in step (2A)(1).  The judicial exception is therefore not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea, as they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)).
With regard to step (2B) (Does the claim as a whole amount to significantly more than the judicial exception?):  Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Furthermore, the additional limitations of “processing circuitry” in claims 1-7, “non-transitory computer-readable medium” in claims 8-14, and “calculating units” in claim 15 are well-understood, routine, conventional computer elements as recognized by the court decisions listed in MPEP § 2106.05(d).  The claims therefore do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Skog et al. 2016 (U.S. Patent No. 20160153053 A1, henceforth referred to as SKOG).
Claim 16 is directed to a gene panel containing a gene set including all of the genes ATRX, IDH1, IDH2, T1P53, TERT, BRAF, PDGFRA, MET, EGFR, BRSKl, EHID2, AKT2, TP73, NMNAT1, TGFBR3, and PTEN.  Claim 17 is directed to a gene panel containing a gene set consisting of the above listed genes, and claim 18 teaches a gene panel containing at least one of the listed genes.
Regarding claims 16-18, SKOG teaches a panel of genes used to assay a biological sample that can include one or more of the genes listed in Table 2 and 3 (section [0112], [0119]).  These include all of the genes listed above.
Additionally, claims 16-18 are rejected as being directed to non-functional descriptive material (See MPEP 2111.05).  The gene sets listed in claims 16-18: “including all of/consisting of/including at least one of ATRX, IDH1, IDH2, TP53, TERT, BRAF, PDGFRA, MET, EGFR, BRSKI, EHD2, AKT2, TP73, NMNAT1, TGFBR3, and PTEN”  only describe what genes are being examined in the gene panel without adding any additional structure or function to the claims.

Claim Rejections - 35 USC § 103
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn and Haussler 2011 (Document ID: WO 2011149534 A2, henceforth referred to as SANBORN) and in view of Zou et al. (Document ID: US 20050064426 A1, henceforth referred to as ZOU).
The claims 1, 8, and 15 are directed to a device, program, and method, respectively, for measuring copy number, in which sequence reads from a tumor sample are mapped to a genomic reference to determine a change in position, the frequencies of the reads are calculated, the difference in distance of the mapping between the reads and the genomic reference is found and used to calculate a correction coefficient, and a copy number for the read is calculated from the copy number in the sample and the correction coefficient.
With respect to the limitation of comparing a read to a reference sequence as recited in claims 1, 8 and 15, SANBORN teaches a computer implemented tool that analyzes and compares genomic position from a tumor sample and germline genomes using aligned short-read data [0039].
With respect to the further limitation in claims 1, 8 and 15 of calculating variant allele frequency, SANBORN also teaches the calculation of allele-specific copy number using the above tool, which is used to identify amplifications or deletions specific to a single allele [0086].
With respect to the further limitation in claims 1, 8 and 15 of calculating a difference between sample variant allele frequency and a reference, SANBORN teaches the creation of a differential genetic sequence object reflecting a difference between a reference sequence and a sample sequence [0044].
SANBORN does not teach the additional limitation in claims 1, 8, and 15 of the calculation of a correction coefficient for use in calculating copy number of a target gene in a cell.  
However, ZOU teaches the use of correction coefficients in converting measurements of genes to number of copies per cell (claims 15-17).
  The combination of these teachings represents the use of known techniques to improve similar methods and arrive at the claimed invention.  SANBORN and ZOU are considered to be analogous to the claimed invention, as they are all in the same field of determining copy number.  Someone of ordinary skill in the art would have recognized that the use of correction coefficients could be applied to the methods of SANBORN in accurately calculating copy number of a target gene for a cell.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified SANBORN to incorporate the teachings of ZOU to include a correction coefficient in the analyses performed by SANBORN’s sequence analysis tool, in order to determine the copy number of a target gene in a cell.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over SANBORN in view of ZOU and further in view of McCarroll et al 2016 “Integrated detection and population-genetic analysis of SNPs and copy number variation” (hereinafter referred to as MCCARROLL) and Cheng et al 2011 “Single-cell copy number variation detection” (hereinafter referred to as CHENG).  Claims 1 and 8 are addressed above.
Claims 2 and 9 are directed to generating a graph describing the relationship between variant allele frequency and target position of the sample read, converting this graph to a density distribution, and using this distribution to generate a correlation graph in which the difference between the variant allele frequency and that of the reference is determined.  
Neither SANBORN or ZOU teach a graph describing the relationship between variant allele frequency and target position of the sample read, a density distribution graph, or a correlation graph.  
MCCARROLL teaches a graph describing the relationship between copy number polymorphisms and allele frequency (Figure 3g).  CHENG teaches a density distribution graph comparing a reference sample against a test sample based on signal intensities indicating copy number differences, and a graph indicating a correlation between the reference and test samples (Background section, Figure 4).
The combination of these teachings represents the combination of known techniques to improve similar methods and arrive at the claimed invention.  Someone of ordinary skill in the art would have recognized that allele frequency and mapping read number for a target position could be compared using a scatter graph similar to MCCARROLL, that this could be converted to density and correlation graphs similar to CHENG.  
Therefore, it would have been obvious to someone skilled in the art to generate a scatter graph for the relationship between allele frequency and mapping read number, convert it to a density graph, and generate a correlation graph comparing the reference and the sample allele frequencies, in order to determine and visualize the differences between them.

Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SANBORN in view of ZOU and further in view of SKOG (referenced previously in Claim Rejections - 35 USC § 102).  Claims 1 and 8 are addressed above.
The dependent claims 7 and 14 further limit the tumor sample of the previous claims to that of a brain tumor where a gene from a list of specific genes is targeted.  
SANBORN teaches that the tumor sample examined can be from a brain tumor (section [0023]), but neither SANBORN nor ZOU specify the genes listed in claims 7 and 14.  SKOG however lists several  genes assayed in a biological sample, which include those listed in claims 7 and 14: ATRX, IDH1, IDH2, T1P53, TERT, BRAF, PDGFRA, MET, EGFR, BRSKl, EHID2, AKT2, TP73, NMNAT1, TGFBR3, and PTEN (section [0112],[0119]).  
The combination of these teachings represents the combination of known techniques to improve similar methods and arrive at the claimed invention.  Someone of ordinary skill in the art would have recognized that any one of the genes listed in SKOG could be examined in a brain tumor sample.
Therefore, it would have been obvious to someone skilled in the art to have combined the methods in SANBORN and ZOU with the genes in SKOG so that one of these genes is the target gene when determining copy number for a brain tumor sample.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanborn and Haussler 2017 (Document ID:  CN 106971089 A) teaches systems and methods for comparative genome analysis
Sanborn 2015 (Document ID: CN 104885090 A) teaches a genome analysis system and method of determining copy number and allelic ratio in tumor samples

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C LEVERETT whose telephone number is (571)272-5494. The examiner can normally be reached 7:30am - 5:00pm T-Th and the last Friday every bi-week.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.L./Examiner, Art Unit 4182                                                 /Karlheinz R. Skowronek/                                                                                            Supervisory Patent Examiner, Art Unit 1671                                                                                                                                                                                                                                                                   12/5/2022